UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7107


CARLOS MAYBERRY, a/k/a Bel Sable Napolean,

                Plaintiff - Appellant,

          v.

J. PHILIP MORGAN, Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-02215-WDQ)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Carlos R. Mayberry, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos      Mayberry   appeals         the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed    the    record   and       find       no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Mayberry v. Morgan, No. 1:11-cv-02215-WDQ (D. Md. June

15,    2012).    Mayberry’s     motion       for    appointment      of    counsel   is

denied.     We dispense with oral argument because the facts and

legal    contentions     are   adequately          presented    in   the    materials

before    the   court    and   argument      would       not   aid   the   decisional

process.



                                                                             AFFIRMED




                                         2